\<*<fiO'IH
                                ELECTRONIC RECORD




COA #      01-14-00375-CR                        OFFENSE:        10.01 (Habeas Corpus)

STYLE:     Ex parte William P. Driver v.         COUNTY:         Harris


COA DISPOSITION:       AFFIRM                    TRIAL COURT:    182nd District Court



DATE: 11/20/2014                   Publish: NO   TC CASE #:      1396922




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Ex parte William P. Driverv.                CCA#:
                                                                     \<*<*o~m
         /\??ELLAM.t\<>               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:     09* hi lw/f                                 SIGNED:                           PC:

JUDGE:        ^     L4tAA>6n~-                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD